DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 26, 2021 and January 30, 2020 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a bracket for mounting cables on an antenna pole, comprising: a pair of L-shaped members, each of the L-shaped members including a main panel, a pair of jaws extending from opposite edges of the main panel, and a flange extending generally perpendicularly to the main panel, wherein the main panel includes a plurality of first mounting apertures, and wherein the flange includes a plurality of second mounting apertures; and a pair of rods, each rod extending through a first mounting aperture of each of the reshaped members; and a securing component that engages each rod to fix the members relative to each other.


Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a bracket for mounting cables on an antenna pole, comprising: a pair of L-shaped members, each of the L-shaped members including a main panel, a pair of jaws extending from opposite edges of the main panel, and a flange extending generally perpendicularly to the main panel, wherein the main panel includes a plurality of first mounting apertures, and wherein the flange includes a plurality of second mounting apertures; and a pair of rods, each rod extending through a first mounting aperture of each of the L-shaped members; and a securing component that engages each rod to fix the members relative to each other; wherein each of the plurality of second mounting apertures has a nominal diameter of 3/4 inch; wherein each of the L-shaped members is a unitary member formed of a metallic material; and wherein the jaws include scalloped edges.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho et al (US 7,772,500), Boisclair (US 7,692,100), Knight (US 4,728,749), Wilson (US 3,652,780), DeFrance (US 10,873,180), Cheatham (US 4,025,824), Vaccaro (US 10,253,906) and Korczak et al (US 9,837,185) disclose a bracket for mounting cables.

5. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

June 30, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848